676 N.W.2d 211 (2004)
469 Mich. 1020
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Ray ROSENCRANTZ, Defendant-Appellant.
Docket No. 124370, COA No. 245432.
Supreme Court of Michigan.
March 19, 2004.
On order of the Court, the application for leave to appeal the July 3, 2003 order *212 of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., states as follows:
I concur in the denial of the application for leave to appeal because the issues raised by the defendant in his motion for relief from judgment, including the allegations raised in the January 27, 2000 affidavit, were previously reviewed by this Court and disposed of by order dated January 15, 2002, in Docket No. 119741, and no further relief may be granted on these issues. MCR 6.508(D)(2).